Citation Nr: 1008311	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  04-00 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for Charcot Marie Tooth 
Disease/muscular dystrophy, to include a bilateral ankle 
condition.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Esq.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to July 
1962.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Fort Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO).

In a December 2005 decision, the Board denied the Appellant's 
claim of entitlement to service connection for Charcot Marie 
Tooth Disease/muscular dystrophy, to include a bilateral 
ankle condition, and he appealed the decision to the U.S. 
Court of Appeals For Veterans Claims (Court).  The Appellant, 
through his attorney, and the Secretary of Veterans Affairs 
submitted a Joint Motion for an Order Vacating the Board 
Decision in December 2006.  In a January 2007 Order, the 
Court granted the motion, vacated the December 2005 Board 
decision, and remanded the case to the Board for further 
appellate review.

In a March 2008 decision, the Board again denied the 
Appellant's claim and he appealed the decision to the Court.  
The Appellant, through his attorney, and the Secretary of 
Veterans Affairs submitted a Joint Motion for Partial Remand 
in August 2009.  In a September 2009 Order, the Court granted 
the motion, vacated the March 2008 Board decision, and again 
remanded the case to the Board for further appellate review.


FINDINGS OF FACT

1.	The Veteran's Charcot Marie Tooth Disease (CMT) pre-
existed his military service.

2.	The Veteran's CMT is presumed to have been aggravated by 
his military service.


CONCLUSION OF LAW

CMT was aggravated by active military service.  38 U.S.C.A. 
§§ 1101, 1131, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim. See generally VCAA.  Given 
the disposition reached in this case, the Board finds that VA 
has met its duty to assist the veteran in the development of 
the claim on appeal under VCAA.

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

A veteran is presumed to be in sound condition, except for 
defects, infirmities or disorders noted when examined, 
accepted, and enrolled for service, or where clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111.  The burden is on the Government to rebut 
the presumption of sound condition upon entrance by clear and 
unmistakable evidence showing that the disorder existed prior 
to service and was not aggravated in service.  38 C.F.R. 
§ 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); see Akins v. 
Derwinski, 1 Vet. App. 228 (1991) (holding that VA must point 
to a specific finding that increase in disability is due to 
the natural progress of the condition).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  It is the Government's burden to rebut 
the presumption of in-service aggravation.  See Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993).  The "clear-and-
unmistakable-evidence standard" requires that the no-
aggravation result be "undebatable."  See Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003) (citation omitted).

Analysis

The April 1987 VA medical records show a diagnosis of 
Charcot-Marie-Tooth Disease (CMT).  VA and private treatment 
records confirm this diagnosis.

At the time of the Veteran's August 1960 entrance examination 
mild pes cavus was noted.  The Veteran received several VA 
medical examinations and a Veteran Health Administration 
(VHA) medical opinion in conjunction with this claim.  The 
examiners in each of these cases have determined that the 
Veteran's CMT is a hereditary condition (the Veteran's son, 
three brothers, and two nieces have tested positive for this 
disorder) that predates service.  Additionally, the May 2002 
VA medical examiner and the VHA expert both opine that the 
pes cavus noted on his entrance examination was a symptom of 
CMT.  The additional VA medical evidence repeats this 
assessment and the private medical evidence is silent on this 
matter.  Therefore, although CMT itself was not noted in the 
service entrance examination, the evidence of record clearly 
and unmistakably establishes that the Veteran's CMT existed 
prior to his period of military service as evidenced by pes 
cavus.    

CMT is a hereditary disorder.  Therefore it is not a disease 
or injury within the meaning of applicable legislation and 
does not constitute a disability for VA compensation 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, service 
connection may be granted, in limited circumstances, for 
disability due to aggravation of a congenital or 
developmental abnormality by superimposed disease or injury.  
See also VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. 
Brown, 4 Vet. App. 513, 514-15 (1993)).  In this case, the 
Veteran's service treatment records show that he was treated 
for left ankle sprains in June 1961, February 1962 and May 
1962.  Therefore, superimposed injury is conceded.  
Additionally, the medical evidence of record, specifically 
the May 2004 opinion of the Veteran's private physician, 
indicates that these ankle sprains suggest a progression of 
the Veteran's CMT.

The question then becomes whether the Veteran's pre-existing 
CMT was aggravated during his military service beyond the 
natural progression of the disability.  The burden lies with 
VA to show that any aggravation was not beyond the natural 
progression of the disability.  The question presented here 
is essentially medical in nature.  The Board is prohibited 
from exercising its own independent judgment to resolve 
medical questions. See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  However, the record on appeal contains medical 
opinions that have been submitted by the Veteran or obtained 
by VA.

In August 2003, a VA nurse practitioner opined that is was 
"not at least as likely as not" that the Veteran's CMT was 
aggravated beyond the normal progression of the disease by 
circumstances related to his period of active military 
service.  Similarly, the July 2004 VA opinion found that the 
Veteran's CMT was not likely aggravated or worsened beyond 
natural progression by his military duty.  These opinions are 
formulated in terms of "as likely as not," which is not the 
correct evidentiary standard.  Therefore, they do not meet 
the burden of "clear and unmistakable" that is required to 
rebut the presumption of aggravation.

In December 2007, the Veteran's private physician Dr. L.S. 
stated: "[the Veteran] very likely could have had 
exacerbation of his lower extremity pain, and that the pain 
in his ankles at the time of his discharge from the military 
could have very likely been consistent to an overuse and 
expedited onset of his Charcot-Marie-Tooth secondary to the 
overuse in the military commitment."  This is not a 
probative opinion as it is embedded with speculative 
language.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) 
(finding that doctor's statement framed in terms such as 
"could have been" is not probative); Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (finding that the opinion that the 
Veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
was too speculative).  However, it is VA's burden to rebut 
the presumption of aggravation, not the Veteran's burden to 
prove aggravation.

In his May 2004 opinion, private physician, Dr. B.S.R., 
opined that the Veteran's CMT likely predisposed him to ankle 
injuries while in service, but these injuries would not have 
occurred if the Veteran had not been in service performing 
vigorous physical activities.  He further opined that 
recurrent ankle injuries are common after a sprain and that 
some of the Veteran's current ankle difficulties were clearly 
due to his work while in service.  By contrast, the October 
2007 VHA opinion "physical demands of military service may 
have resulted in the early manifestations of CMT to result in 
ankle sprains, but the physical demands of military service 
did not cause the CMT or make it the nerve damage progress at 
an accelerated rate."

Clearly, there is a conflict in the medical evidence 
regarding the extent to which the Veteran's military service 
aggravated his pre-existing CMT.  Not only does this conflict 
show that the issue of aggravation is debatable, it is in 
fact being debated.  As noted above, nothing short of clear 
and unmistakable evidence can rebut the presumption of 
aggravation.  Therefore, the record evidence has not 
established that the Veteran's pre-existing CMT was not 
permanently worsened beyond the natural progress of the 
preexisting disability by his military service.  VA has not 
met its burden and service connection is granted to the 
extent that the Veteran's preexisting CMT was aggravated by 
his military service.




ORDER

Entitlement to service connection for Charcot Marie Tooth 
Disease is granted.




____________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


